DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Frontz, on 3/25/2022.

The application has been amended as follows: 
	
Claim 1 (amended):  A method for conducting a cross frequency simultaneous masking (xF SM) test, the method comprising:
	generating a signal probe and a masker probe, wherein a center frequency of the signal probe and a center frequency of the masker probe are separated by a first fixed frequency ratio, wherein the first fixed frequency ratio is between 1.0 and 1.5;
	for a given frequency range, generating a first xF SM curve by:

	maintaining the masker probe at a pre-determined masker amplitude;
	adjusting the amplitude of the signal probe in response to a series of user inputs; and
interpolating the series of user inputs to generate the first xF SM curve.

Claim 17 (canceled).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Feezor (US Pat. 4038496), discloses a method for conducting a cross frequency simultaneous masking (xF SM) test, the method comprising:  for a given frequency range, generating a first xF SM curve by:  sweeping the signal probe and the masker probe across the given frequency range while maintaining the first fixed frequency ratio between the signal probe and the masker probe; maintaining the masker probe at a pre-determined masker amplitude; and adjusting the amplitude of the signal probe in response to a series of user inputs.  
generating a signal probe and a masker probe, wherein a center frequency of the signal probe and a center frequency of the masker probe are separated by a first fixed frequency ratio, wherein the first fixed frequency ratio is between 1.0 and 1.5; for a given frequency range, generating a first xF SM curve by:  sweeping the signal probe and the masker probe across the given frequency range while maintaining the first fixed frequency ratio between the signal probe and the masker probe; maintaining the masker probe at a pre-determined masker amplitude; adjusting the amplitude of the signal probe in response to a series of user inputs; and interpolating the series of user inputs to generate the first xF SM curve.  The distinct features, as disclosed in independent claim 1, render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654